UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                              No. 00-4910
JEREMY DEMOND GOOLSBY,
             Defendant-Appellant.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                             (CR-00-83)

                       Submitted: May 8, 2001

                       Decided: June 18, 2001

      Before LUTTIG, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, Gregory Davis, Assis-
tant Federal Public Defender, Greensboro, North Carolina, for Appel-
lant. Walter C. Holton, Jr., United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                      UNITED STATES v. GOOLSBY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Jeremy Demond Goolsby appeals the seventy-eight month sentence
imposed by the district court following his guilty plea to distribution
of crack cocaine in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(C)
(West 1999). Goolsby’s counsel has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Although Goolsby was
informed of his right to file a supplemental brief, he has not done so.
His attorney raises only one issue.

   Goolsby contends the district court erred in determining the
amount of drugs upon which Goolsby’s sentence was based. This
Court reviews for clear error the district court’s factual finding con-
cerning the amount of drugs attributable to a defendant for sentencing
purposes. See United States v. Randall, 171 F.3d 195, 210 (4th Cir.
1999). Because Goolsby entered into a stipulation regarding the
amount of drugs attributable to him, which the district court found to
have a reasonable factual basis, we find the district court did not
clearly err. See United States v. Williams, 29 F.3d 172, 174 (4th Cir.
1994); United States v. Gilliam, 987 F.2d 1009, 1013 (4th Cir. 1993).

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm. We deny counsel’s
motion to withdraw at this time. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests a petition
be filed, but counsel believes such a petition would be frivolous, then
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                             AFFIRMED